                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONTEVILLE SLOAN, et al.,                           Case No. 16-cv-07244-EMC
                                   8                    Plaintiffs,                          ORDER DENYING PLAINTIFFS’
                                                                                             ADMINISTRATIVE MOTION TO FILE
                                   9             v.                                          UNDER SEAL PLAINTIFFS’ CLASS
                                                                                             CERTIFICATION MOTION AND
                                  10     GENERAL MOTORS LLC,                                 EXHIBITS
                                  11                    Defendant.                           Docket No. 162
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have filed a motion related to the sealing of their Motion for Class Certification

                                  14   and certain exhibits pertaining thereto. Having reviewed the motion and accompanying exhibits,

                                  15   the Court hereby DENIES the motion and orders the parties to more narrowly tailor their request

                                  16   to comply with Civil Local Rule 79–5 and precedential law of the Ninth Circuit.

                                  17          “Historically, courts have recognized a general right to inspect and copy public records and

                                  18   documents, including judicial records and documents. . . . [And] unless a particular court record is
                                  19   one traditionally kept secret, a strong presumption in favor of access is the starting point.” Oliner

                                  20   v. Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014).

                                  21          Pursuant to Civil Local Rule 79–5(b), “[a] sealing order may issue only upon a request that

                                  22   establishes that the document, or portions thereof, are privileged, protectable as a trade secret or

                                  23   otherwise entitled to protection under the law . . . . The request must be narrowly tailored to seek

                                  24   sealing only of sealable material.” Civ. Loc. R. 79–5(b). The intention behind the rule is that

                                  25   what is available to the public “has the minimum redactions necessary to protect sealable

                                  26   information.” Comment. Civ. Loc. R. 79–5(b). Furthermore, “[r]eference to a stipulation or
                                  27   protective order that allows a party to designate certain documents as confidential is not sufficient

                                  28   to establish that a document, or portions thereof, are sealable.” Civ. Loc. R. 79–5(d)(1)(A).
                                   1          Plaintiffs have filed their Motion for Class Certification and nineteen exhibits comprising

                                   2   hundreds of pages of supporting documentation. Each document was requested sealed in its

                                   3   entirety. While the Court recognizes that sealing documents in their entirety may be appropriate in

                                   4   some circumstances—including for some of the documents at issue here—it finds the current

                                   5   request to file under seal to be far too broadly constructed. For instance, many pages of deposition

                                   6   transcripts and other exhibits discuss information that is widely available to the public, or at the

                                   7   very least not “privileged, protectable as a trade secret or otherwise entitled to protection.” Civ.

                                   8   Loc. R. 79–5(b). Moreover, there is no basis for filing the entire Motion for Class Certification

                                   9   under seal.

                                  10          Parties are ordered to meet and confer and agree upon a Motion to Seal that conforms with

                                  11   Civil Local Rule 79–5(b). Plaintiffs are ordered to re-file their Motion for Class Certification and

                                  12   exhibits within 21 days of the date of this order. The current motion and exhibits will remain
Northern District of California
 United States District Court




                                  13   under seal.

                                  14          This order disposes of Docket No. 162.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: August 14, 2019

                                  19

                                  20                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
